This cause coming on to be heard upon the motion of counsel for relator for a judgment of ouster, and it appearing from the record that the sole question raised is whether or not the confirmation of the appointment of the respondent as liquidator of the Bank of Bay Biscayne was made by a Circuit Judge having jurisdiction thereof, as required by Section 19, Chapter 13576, Acts of 1929, Laws of Florida (Sec. 6102, Comp. Gen. Laws of Florida, 1930 supplement). (The confirmation of said appointment was made by Honorable George W. Tedder, Judge of the Circuit Court of the Twenty-second Judicial Circuit of Florida, it having been shown that three of the resident Circuit Judges certified their disqualification to make any order in said cause because each of them and some member of their families were depositors in said Bank of Bay Biscayne, and that the fourth and only remaining Circuit Judge was absent from the Circuit) and the Court being of the view that such certificates of disqualification were sufficient and that said appointment and confirmation of the liquidator were made in compliance with the rule, and that the said respondent has since his appointment and confirmation as such liquidator *Page 1562 
been legally empowered to act as such; it is thereuponconsidered, ordered and adjudged by the Court that the said motion for judgment of ouster be and the same is hereby denied.
All concur.